COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 EDUARDO FELIPE PACHECO,                       §               No. 08-18-00098-CR

                      Appellant,               §                 Appeal from the

 v.                                            §            County Court at Law No. 2

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20170C05989)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to

file the brief until February 7, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 7, 2019.

       IT IS SO ORDERED this 31st day of January, 2019.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.